Russell, C. J.,
concurring specially. Under the terms of the act of 1913 (Acts 19.13, pp. 112, 114), as now embodied in sections 1081 (a), (b), (c), (d), of the Code of 1910, it was never contemplated that one convicted of a misdemeanor could be placed upon probation to serve sentence “outside the confines of the chain-*497gang, jail, or other place of detention, under the supervision of the court,” at any place without the jurisdiction of the State of Georgia, nor can it be assumed that the probation officers which the court was authorized to'appoint could exercise extraterritorial jurisdiction. Inasmuch as our laws have no extraterritorial force, it is plain that the provisions of § 1081 (c), conferring upon probation officers “all the powers of police officers,” would be of no effect in the State of Alabama. From the record in this case as it appears to me, there was no legal probationary discharge from service of the original sentence. There was rather an attempted banishment to Alabama. However, since it appears that the sentence, for the reasons above stated, was unaffected by the attempt to extend the provisions of the law into the State of Alabama, and it appearing that the defendant has not served the sentence as originally imposed, it was not error to refuse to'discharge the petitioner upon the application for habeas corpus.